Citation Nr: 0610278	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  94-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following remands to the RO in 
April 1997 and September 2004.  


FINDING OF FACT

There is no evidence of a compensable psychiatric disorder in 
service or within any applicable presumptive period, and no 
competent, probative evidence of a nexus between the 
veteran's current psychiatric disorder and his period of 
active service from January 1955 to January 1957 or any 
service-connected disability.   


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries under the 
law.  38 C.F.R. § 3.303(c). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service medical records reflect no complaint, symptomatology, 
or finding of an acquired psychiatric disorder, providing 
evidence against this claim.  Therefore, service connection 
may not be granted based on chronic disorder in service or 
continuous post-service symptoms of a disorder first seen in 
service.  38 C.F.R.  § 3.303(b); Savage, 10 Vet. App. at 494-
97.

The Board observes that the veteran is currently diagnosed as 
having chronic undifferentiated-type schizophrenia.  However, 
there is no evidence of this diagnosis or other psychosis 
within one year after his separation from service in January 
1957.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The record does 
show that the veteran had a VA hospitalization in February 
1957 for psychiatric complaints.  Although the discharging 
physician acknowledged that the veteran presented with 
elements of schizophrenic process, the diagnosis was chronic, 
mild obsessive compulsive reaction manifested by repetitious 
thinking and preoccupation with thoughts.  Because the 
veteran was not diagnosed as having a psychosis, the 
presumption of service connection for chronic disease does 
not apply. Id.

On this point, the Board observes that the January 2002 VA 
psychiatric examiner reviewed the report of the February 1957 
VA hospitalization and concluded that the diagnosis at 
discharge was considered to be a characterological disorder.  
A character disorder, or personality disorder, is not a 
disability for VA compensation purposes.  38 C.F.R. § 
3.303(c).  Therefore, service connection may not be 
established for chronic, mild obsessive compulsive reaction 
manifested by repetitious thinking and preoccupation with 
thoughts, or for similar diagnoses reflected in the record, 
including dependent personality traits, obsessive compulsive 
traits, and mixed personality disorder with schizoid, 
histrionic, and obsessive compulsive features.  The Board 
finds that this report provides, overall, medical evidence 
against this claim as it indicates a personality disorder.

In addition, there is no competent evidence of a nexus 
between the veteran's current psychiatric disorder and his 
period of active service from January 1955 to January 1957.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is simply no medical or 
psychiatric opinion that links the psychiatric disorder to 
service.  

The veteran argues that his psychiatric disorder is related 
to his service-connected bilateral eye disorder, chronic 
dacryocystitis.  Initially, the Board emphasizes that the 
veteran is a lay person, not trained in medicine or 
psychiatry, such that his personal opinion as to the etiology 
of his psychiatric disorder is not sufficient for purposes of 
establishing service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

In support of his contention, the veteran has submitted 
statements from Dr. "F. Z.," dated in September 1991, March 
1993, and April 1997, that indicate that the veteran had been 
diagnosed as having generalized anxiety disorder with 
depression, as well as a July 1993 statement showing a 
diagnosis of schizophrenia.  In the March 1993 and April 1997 
statements, Dr. Z. concludes that the diagnosis of 
generalized anxiety disorder with depression was related to 
the veteran's service-connected eye disability.  However, the 
statements do not include any particular rationale for this 
conclusion.  The RO's subsequent attempts to obtain such a 
rationale from Dr. Z have been unsuccessful.  Based on a 
review of these statements and the medical evidence of 
record, the Board finds that this opinion is entitled to very 
limited probative value.

In addition, in April 2001, the veteran submitted a statement 
from a VA doctor indicating that the veteran received 
treatment for severe episodes of anxiety and depression 
exacerbated by his physical limitations.  It was not 
specified whether the "physical limitations" were 
associated with the service-connected eye disability.  Thus, 
this opinion is also entitled to very limited probative 
value.

The report of the January 2002 VA psychiatric examination 
shows that he examiner reviewed the entire claims folder, 
including the statements from Dr. Z and the VA psychiatrist.  
Based on this review, as well as current examination of the 
veteran, the examiner concluded that the veteran's diagnosis, 
anxiety disorder, not otherwise specified, with depressive 
features and a mixed personality disorder with schizoid, 
histrionic, and obsessive compulsive features, was not 
related to the service-connected eye disability.    

Similarly, the veteran was afforded another VA psychiatric 
examination in November 2005.  This examination also included 
a complete review of the claims folder.  The examiner 
diagnosed the veteran as having chronic, undifferentiated-
type schizophrenia.  She concluded that the disorder was not 
related to the service-connected eye disability, explaining 
that there was no evidence in medical or psychiatric 
literature that establishes any relationship between 
dacryocystitis and any mental disorder, much less a 
psychosis. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board assigns more 
probative value to the opinions of the VA examiners, which 
are based a review of the medical history as depicted by the 
veteran's actual medical records.  On the other hand, the 
statements from Dr. Z and the VA psychiatrist, discussed 
above, which are vague and unsupported by review of the 
record, have little probative value.  Therefore, the evidence 
is not so evenly balanced as to require resolution of doubt 
in the veteran's favor.  38 U.S.C.A. § 5107(b).      

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2001, February 
2002, and September 2004, as well as information provided in 
February 2002 and December 2005 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the December 2005 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Finally, the September 2004 letter asks the veteran 
to provide any evidence in his possession that pertains to 
the appeal.  Thus, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the notice discussed above was not 
provided prior to the October 1993 rating decision on appeal.  
However, that rating decision did not address the claim on 
the merits, but rather found no new and material evidence to 
reopen the claim that had been previously denied.  However, 
as discussed above, the RO ultimately provided the veteran 
with the requisite notice of how to substantiate his claim 
for service connection, such that any notice defect 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the required 
notice resulted in any prejudice to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra.  In that regard, as 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
relevant medical examinations and opinions.  In addition, the 
veteran has submitted private medical evidence in support of 
his appeal.  In December 2005, the veteran indicated that 
there was no additional evidence in support of his appeal.  

As discussed in the prior remand, the RO failed to follow-up 
on its March 2001 request for information from Dr. Z as 
required by VA regulation.  See 38 C.F.R. 
§ 3.159(c)(1).  Pursuant to that remand, in September 2004, 
the RO asked the veteran to provide a completed authorization 
to obtain evidence from Dr. Z. so that it could follow-up on 
its initial request.  The veteran's October 2004 response, 
which did not include the completed authorization, stated 
that Dr. Z "does not respond because he retired from his 
medical practice office" and that "[h]e closed his medical 
office."  This statement suggests that a further effort to 
locate records from this doctor would fail and that a further 
remand of this case would be pointless. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  However, the claimant 
must cooperate fully with VA's efforts, must provide enough 
information to locate and identify the evidence or records, 
and, if necessary, must authorize the release of the 
evidence.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  In this 
case, the RO has taken the proper steps to assist the veteran 
in substantiating his claim but has not received the 
requisite cooperation from the veteran. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Finally, as discussed in detail above, the Board is also 
satisfied as to compliance with its instructions from the 
previous remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).
ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


